Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-5 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 5518593) in view of Inagawa (US 20040149716).
As to claim 1, Hosokawa discloses a vacuum processing apparatus with a shield [deposition prevention plate] (abstract) comprising:
A heater disposed opposite the shield with a clearance therebetween (figure 2: heater 76 and shield 46);
A bracket vertically aligned with a wall surface to hold the heater, the bracket spaced from the shield (function equivalent of ‘block body’; figure 15: bracket 105 supporting heater 76, bracket along wall 31);
The shield having a high emissivity layer surface treatment on the surface portion facing the heater and supporting bracket (col 11 liens 55-63: treatment of inside surface of shield facing heater to have higher emissivity).

Hosakawa, while disclosing a heater with a support block for a shield with a high emissivity layer, is silent as to the block material, having a high emissivity layer facing the shield, and cooling means.

Inagawa discloses a heating mechanism for a vacuum chamber for various processing functions (abstract; paragraph 34) in which the heating element is provided in a metal plate (figures 7-8; paragraph 70).  Ingawa also discloses knowledge in the art of using a high emissivity material coating to improve radiation efficiency of the heating structure (paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heating structure of Inagawa, in the system of Hosokawa, because this allows for improved efficiency and uniformity of a heater (Inagawa at paragraph 70).
	As to claim 3, Hosokawa discloses the heating mechanism is in a recessed portion of the bracket support (figure 15: heater 76 and bracket 105).  Additionally, Inagawa discloses a resistive heater in a recess of its supporting plate (figure 8: resistive heater 717 in slot 314).
	As to claims 2 and 4, Hosokawa discloses treatment of the surfaces of the shield not facing the heater (outside surfaces) to have low emissivity to retain heat in opposition to the surfaces facing the heater having high emissivity to absorb radiant heat (col 11 lines 55-61).
	Inagawa, as discussed above, similarly discloses knowledge in the art of providing high emissivity surfaces on a block body being heated to radiate heat with higher efficiency (paragraph 70).  Inagawa does not disclose low emissivity treatments on surfaces in which heat retention are desired, such as the inner surface of the groove the resistance heater contacts. 
	However, because Hosokawa discloses knowledge in the art of using both high emissivity and low emissivity treatments at component surfaces which are desired to radiate or absorb heat, and using low emissivity coatings at surfaces which are desired to retain heat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low emissivity coating in Inagawa as well, including on the surface 
	As to claim 5, Hosokawa discloses a surface of the shield [deposition preventive plate] opposite the block body has a recessed part, and the heating mechanism is in an inner space of the recessed part (figure 15: showing heater 76 within recess of ‘h’ shape bottom recess of shield 46).
Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASON BERMAN/Primary Examiner, Art Unit 1794